            Case 1:18-cv-00681-RJL Document 38 Filed 10/02/18 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


AARON RICH
                             Plaintiff,

       v.                                               Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                        Hon. Richard J. Leon
MATTHEW COUCH,
AMERICA FIRST MEDIA,
and
THE WASHINGTON TIMES,

                             Defendants.


         JOINT MOTION AND MEMORANDUM IN SUPPORT OF MOTION
           FOR VOLUNTARY DISMISSAL AND ENTRY OF JUDGMENT
        WITH RESPECT TO DEFENDANT THE WASHINGTON TIMES ONLY

       Pursuant to Federal Rules of Civil Procedure 41(a)(2) and 54(b), Plaintiff Aaron Rich

(“Rich”) and Defendant The Washington Times (“The Washington Times”), hereby respectfully

request that the Court enter an order dismissing with prejudice the Complaint against The

Washington Times only and entering final judgment as to The Washington Times only. A

proposed order to this effect is enclosed with this Motion.       As grounds, Rich and The

Washington Times state as follows:

       Rich and The Washington Times have entered into a settlement agreement (“Settlement

Agreement”) to resolve Rich’s claims against The Washington Times and all related entities

(including but not limited to The Washington Times, LLC, the publisher of The Washington

Times). Pursuant to the Settlement Agreement, Rich wishes to dismiss, with prejudice, The

Washington Times from the above-captioned litigation, with each of Rich and The Washington

Times to bear his/its own costs and expenses, including attorneys’ fees. Neither Defendant Matt

Couch (“Couch”) nor Defendant America First Media (“AFM”) nor Defendant Edward


                                              1
           Case 1:18-cv-00681-RJL Document 38 Filed 10/02/18 Page 2 of 3




Butowsky (“Butowsky”) is party to the Settlement Agreement, and Rich wishes to continue

prosecuting his claims against Couch, AFM, and Butowksy. There is no reason for just delay as

to the entry of final judgment with respect to The Washington Times while the litigation

proceeds as to the non-settling Defendants.



Dated: October 2, 2018



/s/ Michael J. Gottlieb                           /s/ Allen V. Farber

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)         ALLEN V. FARBER (D.C. Bar No. 912865)
JOSHUA P. RILEY (D.C. Bar No. 1026900)            JAMES A. BARKER (D.C. Bar No. 410974)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)         Drinker Biddle & Reath LLP
ANDREA R. FLORES (Admission Pending)              1500 K Street, NW
Boies Schiller Flexner LLP                        Suite 1100
1401 New York Ave NW                              Washington, DC 20005
Washington, DC 20005                              Tel: (202) 230-5154
Tel: (202) 237-2727                               Fax: (202) 230-5354
Fax: (202) 237-6131                               Allen.farber@dbr.com
mgottlieb@bsfllp.com                              James.barker@dbr.com
jriley@bsfllp.com
mgovernski@bsfllp.com                             Attorneys for Defendant The Washington Times
aflores@bsfllp.com

RANDALL JACKSON (D.C. Bar No. 490798)
575 Lexington Ave
7th Floor
New York, NY 10022
Tel: (212) 303-3650
Fax: (323) 446-2350
rjackson@bsfllp.com

Attorneys for Plaintiff Aaron Rich




                                              2
          Case 1:18-cv-00681-RJL Document 38 Filed 10/02/18 Page 3 of 3




                                  CERTIFICATE OF SERVICE


        I hereby certify that on October 2, 2018, this document was filed with the Clerk of the

Court of the U.S. District Court of the District of Columbia by using the CM/ECF system, which

will automatically generate and serve notices of this filing to all counsel of record.

        A copy of the foregoing document was emailed to Defendants Matthew Couch (“Couch”)

and America First Media via Defendant Couch at mattcouch@af-mg.com (pending appointment

of counsel).    These Defendants consented in writing to receive filings via email pending

registration to receive electronic notification of filings.

        A copy of the forgoing document was emailed to Defendant Ed Butowsky, who currently

is unrepresented by counsel, to edbutowsky@icloud.com and mailed via Federal Express to his

home address as 2200 Bradbury Court Plano, TX 75093.



        Dated: October 2, 2018

                                                    /s/ Michael J. Gottlieb

                                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                    1401 New York Ave NW
                                                    Washington, DC 20005
                                                    Tel: (202) 237-2727
                                                    Fax: (202) 237-6131
                                                    mgottlieb@bsfllp.com
